                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                  February 20, 2019
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   CRIMINAL NO. 2:18-CR-1061
                                             §
ANDREW GLENN DUGGINS; aka                    §
HOLLYWOOD                                    §

      OPINION AND ORDER SUA SPONTE CONTINUING FINAL PRETRIAL
             CONFERENCE AND JURY SELECTION AND TRIAL

       On February 20, 2019, a hearing was held, and Defendant’s counsel was permitted

to withdraw at the request of, and with the consent of, Defendant Duggins. Final pretrial

conference is presently scheduled for February 21, 2019, at 8:15 a.m. A new CJA

attorney will need to be appointed to the case. Defendant Duggins was aware that his

request would necessitate a continuance so that new counsel could consult with the

Defendant, review the file, conduct discovery and investigate the case before making a

decision about whether to go to trial or plead guilty. Mr. Duggins consented to the

continuance on the record.

       Under the Speedy Trial Act, a district court may grant a continuance and exclude

the resulting delay from the time in which a trial must commence if it makes on-the-

record findings that the ends of justice served by granting the continuance outweigh the

public’s and defendant’s interests in a speedy trial. 18 U.S.C. § 3161(h)(7).

       Having considered the circumstances surrounding the late request for new counsel,

the need to find new counsel in a case with multiple related cases and conflicts of

interest, the Court finds that the failure to grant a continuance in this case would deny
1/2
counsel for the defendant the reasonable time necessary for effective preparation, taking

into account the exercise of due diligence.

       Accordingly, the Court finds that the ends of justice are served by granting a

continuance in this case and outweigh the best interests of the public and Defendant in a

speedy trial, and the period of the continuance is excluded from speedy trial computation.

       The final pretrial conference and jury selection and trial are sua sponte continued

to March 28, 2019, at 9:00 a.m. for final pretrial conference and April 8, 2019, at 9:00

a.m. for jury selection and trial before Hon. Nelva Gonzales Ramos.

       ORDERED this 20th day of February, 2019.


                                              ___________________________________
                                              B. JANICE ELLINGTON
                                              UNITED STATES MAGISTRATE JUDGE




2/2
